Title: To George Washington from Thomas Jefferson, 20 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 20. 1793.

Th: Jefferson, with his respects to the President, has the honor of inclosing him a letter he proposes to send to the Speaker today, if approved by the President: also the translation of some papers

given him by mister Ternant three or four days ago, which he has not before had time to prepare: also extract of a private letter from mister Short. Th: J. will have the honor of waiting on the President at one aclock on these subjects.
